Citation Nr: 1201710	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  11-03 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 40 percent for residuals of traumatic brain injury (TBI).  

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from December 1960 to January 1965.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from an October 2009 rating decision of the Muskogee, Oklahoma, VA Regional Office (RO).  

In November 2011, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.

At the hearing, the Veteran raised the issue of entitlement to TDIU.  Transcript at 15 (2011).  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that VA must address the issue of entitlement to a TDIU in claims for higher ratings when the issue of unemployability is raised by the record.  As such, the Board has included the issue regarding a TDIU on the title page.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

The Veteran asserts entitlement to a higher initial disability evaluation for his service-connected TBI residuals.  Having reviewed the evidence, the Board finds further evidentiary development is necessary for a determination in this case.  

The Veteran testified that his symptoms, to include headaches and cognitive impairment, have worsened since the most recent VA examination in August 2009, and has further asserted tremors and vertigo, memory loss, anxiety, and strokes, and a left eye disability, to include visual impairment, are residuals of or sustained in association with the service-connected TBI due to the in-service head injury, and that such symptoms result in unemployability.  Transcript at 13-16 (2011).  VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2 (2011).  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his TBI residuals.  Thus, the Board is without discretion and the claim must be remanded.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

In addition, given the August 2009 VA examiner's statement to the effect that a VEP test and an ERG test would have been conducted but for the unavailability of testing in that regard at that particular facility, together with the absence of any evidence of additional development efforts in that regard, VA is obligated to provide another examination that adequately addresses the Veteran's claim.  See Daves v. Nicholson, 21 Vet. App. 46 (2007); Green v. Derwinski, 1 Vet. App. 121, 123-24 (1991); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board notes that VA may provide assistance to a claimant in order to substantiate a claim as VA considers appropriate.  See 38 U.S.C.A. § 5103A(g) (2011).  

In addition, VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  The Board notes that the Veteran testified to initially receiving Social Security Administration (SSA) Disability Insurance benefits in 1971 due to blindness in both eyes.  Transcript at 7-9 (2011).  Since the criteria for the evaluation of the TBI residuals contemplate visual impairment, the SSA records may be relevant to the claims on appeal, and there is no indication that an attempt has been made to obtain the Veteran's complete SSA record.  Because SSA records are potentially relevant to the Board's determination, VA is obliged to attempt to obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2011); see also Golz v. Shinseki, 590 F.3d 1317, 1323 (2011); Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Therefore, this appeal must be remanded to obtain the Veteran's complete SSA record.  

Further, in the Veteran's December 2008 claim he noted having had an examination at a VA Medical Center (VAMC) one year earlier, and testified that Dr. C. at the Jack C. Montgomery VAMC in Muskogee, Oklahoma, attributed his strokes to restriction of the arteries secondary to the in-service motor vehicle accident.  Transcript at 8 (2011).  Neither a December 2007 VA examination report nor the referenced opinion from Dr. C. has been associated with the claims file.  In addition, review of the claims file, to include the Veteran's testimony before the undersigned Veterans Law Judge, reveals consistent care from the VAMC in Muskogee.  Id. at 15.  VA treatment records regarding the Veteran dated subsequent to November 2010 have not been associated with the claims file.  On remand the AOJ must attempt to obtain the Veteran's complete VA treatment and/or medical records.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  All efforts in this regard should be documented in the claims file.  If the search for these records is negative, the finding should be noted in the claims file and the Veteran must be informed of such in writing.  

2.  Attempt to obtain the referenced VA opinion from Dr. C. relating restriction of the arteries to the in-service motor vehicle accident, the VA report of examination dated in 2007, and VA medical records pertaining to the Veteran that are dated since November 2010 from the VAMC in Muskogee.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.  

3.  After associating any pertinent, outstanding records with the claims folder, schedule the Veteran for a VA TBI examination for the purpose of identifying any and all current residuals of a traumatic brain injury sustained in service, to include any tremors and vertigo, memory loss, anxiety, strokes, and visual impairment, found to be present and to determine the current severity of any and all such residuals.  The claims file must be reviewed by the examiner and the report should note that review.  The examiner is requested to perform VEP test and an ERG test, as well as any and all necessary clinical testing and to render all appropriate diagnoses.  

The examination must be conducted following the protocol in VA's Disability Examination Worksheet for Traumatic Brain Injury Examination, which may require scheduling of multiple special examinations by appropriate examiners to examine each area of dysfunction (cognitive, emotional/behavioral (psychiatric), and physical conditions (including neurological dysfunction)) that have resulted from the in-service TBI.  

The examiner should identify all conditions residual to TBI and any conditions resulting from such residuals.  The examiner should also provide an opinion as to the current severity of any such conditions identified as associated with the TBI residuals.  The examiner should also specifically address the Veteran's complaints and report of various symptoms and impairment (cognitive, emotional/behavioral (psychiatric), and physical conditions (including neurological dysfunction)) resulting from his traumatic brain injury residuals.  

The examiner must opine as to whether it is at least as likely as not that any disorder found to be present, to include tremors, memory loss, visual impairment, anxiety or stroke, is a residual of or in any way related to the service-connected TBI.  The examiner should also opine as to whether a right or left eye disorder, and/or any manifestation thereof, was caused or aggravated by service, to include as a result of the in-service motor vehicle accident.  In addition, the examiner should provide an opinion as to whether, without regard to his age or the impact of any nonservice-connected disabilities, it is at least as likely as not that the Veteran's service-connected disabilities to include TBI residuals, hearing loss and tinnitus and any other disorders determined to be related to service or service-connected disability, alone or together, render him unable to secure or follow a substantially gainful occupation. 

The rationale for all opinions expressed should be provided in a report.  

4.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted in full, issue the Veteran and his representative a supplemental statement of the case (SSOC) provide the Veteran an opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


